Citation Nr: 1451367	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-19 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for right ear hearing loss. 

2.  Whether new and material evidence has been received to reopen a service connection claim for a bilateral knee disability to include infectious disease. 

3.  Entitlement to service connection for an acquired psychiatric disability to include depression and posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for diabetes mellitus to include as secondary to herbicide exposure.
 
5.  Entitlement to service connection for a respiratory disability to include as due to asbestos exposure.




REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney at Law 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the claim for service connection for infectious disease of the knees and the application the reopen for the claim for service connection for a bilateral knee disability is essentially the same claim. Accordingly, the Board has recharacterized the issue as reflected on the title page. Also, although the Veteran initially filed a claim for PTSD, as reflected on the title page the Board has restyled the issue to include any potentially relevant psychiatric claims raised in the record, which includes PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board also notes that in September 2013 the Veteran was sent correspondence regarding his request for a Board hearing. He expressed that he did not want a hearing and that his case be considered on the evidence of record. As such, the request for the hearing is considered withdrawn. 38 C.F.R. § 20.702(e) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2014 decision, the Board denied in part and remanded in part the issues on appeal.  The record indicates, however, that the Veteran's representative requested a copy of the Veteran's claims file for his review in May 2013 and October 2013.  His requests, however, were not submitted to the Board by the RO prior to adjudication of this appeal.  Thus in September 2014 the Board found that due process required vacatur of the prior decision to allow the Veteran's representative a chance to review the file and to submit additional evidence.

It is noted that the development requested in the remand portion of the Vacated decision was not undertaken based on the evidence on file.  It is unclear whether some of the pertinent development may be requested or undertaken by the attorney and the Veteran while they review the entirety of the claims file.

The record shows that the Board satisfied the Veteran's request in September 2014.  Additional evidence and/or argument has not been received to date.  For due process considerations, however, the Board finds a remand is warranted so that the Veteran's representative can have the opportunity to submit additional argument and/or evidence on this matter and have it considered by the AOJ in the first instance.  As the Veteran's representative has indicated that he intends to do, the Board finds that a remand is warranted to afford him the opportunity.   

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his attorney an opportunity to present additional evidence/argument in this case for initial review by the AOJ.  If further review of the claims folder or electronic records is requested that should be provided.  If additional development consistent with the remand in the Vacated decision is indicated, that too could be accomplished at this time.

2. If additional evidence and/or arguments are received, the AOJ must readjudicate the issues.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



